CRIMINAL CASE COVER SHEET U.S. ATTORNEY'S OFFICE

Piace of Offense (City & County): Knoxville/Knox County
Defendant Information:

Juvenile Yes ___X_ No Matter to be Sealed: X Yes No

 

Defendant Name: Benjamin Alan Carpenter, a/k/a “Abu Hamza”

 

Interpreter: No X Yes Language
Total # of Counts: Petty Misdemeanor (Class ) 1 Felony

 

 

U.S.C. Citation(s) and Description of Offense Charged

| ORIGINAL Count(s)
| Set 1 | Attempted Provision of Material Support to a Designated Foreign

EE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Terrorist Organization - 18 U.S.C. § 2339B(a)(1)

fi =

SUPERSEDING INDICTMENT New count? | New Count Old

U.S.C. Citation(s) and Description of YorN # Count #
Offense Charged ( if
_ applicable)
Sette al

Current Trial Date (if set): before Judge
Criminal Complaint Filed: No Yes Case No.

Related Case(s):

 

Case Number Defendant's attorney How related

Criminal Informations:

Pending criminal case: No Yes Case No.

 

New Separate Case Supersedes Pending Case

Name of defendant’s attorney:

Retained: Appointed:
Ker
Date: March 30, 2021 Signature of AUSA: _

 

 

 
